DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Applicant filed the subject case with 3 independent claims;
Claim 1 : An aircraft comprising: a tow point positioned on a body of the aircraft and forward of main landing gear of the aircraft, wherein the tow point is connected to an airframe of the aircraft to accept and distribute forces forward, aft, and normal to the aircraft.
Remarks: Towing an aircraft with or without a towbar is a known subject by PHOSITA, however installing a tow point on  a body of  the aircraft and positioned forward of the main landing gear is the inventive distinction of the claim.  
  
Claim 7: A method of towing an aircraft comprising: coupling a connector of an aircraft tow vehicle to a tow point of the aircraft to form an interface, the tow 22Docket No. 19-0682-US-NP point positioned on skin of the aircraft and forward of main landing gear of the aircraft; applying an upward force to the tow point of the aircraft by the aircraft tow vehicle; and towing the aircraft at least one of forward or aft by driving the aircraft tow vehicle while the connector is coupled to the tow point.
Remarks: As part of the “tow point” concept, a coupling connector to form an interface on the skin of forward of main landing gear and applying upward  force by the tow vehicle is also the inventive distinction of the claim.  

Claim 14: An aircraft tow vehicle comprising: a connector configured to couple to a tow point of an aircraft; an active vertical loading system configured to apply a load through the connector to the tow point; and a movement system configured to drive the aircraft tow vehicle across the ground, wherein the load provides traction to the movement system.
Remarks: Another part of the “tow point” concept, a tow vehicle to couple to a tow point with an active vertical loading system to apply a load through the connector to the tow point; and a movement system to drive the aircraft tow vehicle across the ground, wherein the load provides traction to the movement system is also the inventive distinction of the claim.  

PE2E Search, IP.COM and Google Patents search results revealed that most of the independent claim elements, either alone or in combination, may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 7 & 14 and dependent claims 2-6, 8-13, & 15-20 limitations.
 
Some of the closest prior art found on PE2E search which all fail to disclose above limitations;
Perry; Arie et al. US 8774983 B2 Towbarless airplane tug	2013-03-12
Remarks: Discloses to provide a towbarless airplane tug configured for receiving a landing gear of an airplane and towing it thereby. However fails to disclose some of the claim elements as cited on step 1, above. 

Melnick; Irving	 US 5104279A	Aircraft towing vehicle	1990-09-20
Remarks: Discloses to provide a towing vehicle for towing a large aircraft that lifts, supports and moves the nose wheel of and consequently the aircraft itself. However fails to disclose some of the claim elements as cited on step 2, above.

Bremer; Allen Robert et al. US 4007890 A  Aircraft towing braking system	1975-09-30
Remarks: Discloses to provide …. However fails to disclose some of the claim elements as cited on step 1, above.

PEARSON RAYMOND E et al.	US 2751990A Airplane ground tug 
Remarks: Discloses to provide automatic synchronization of towing tug and aircraft braking systems during aircraft towing operations. However fails to disclose some of the claim elements as cited on step 1, above.


As a result, claims 1-20 are allowed;
a. Claims 1, 7, & 14 are allowed independent claims.
b. Claims 2-6 are allowed due to dependencies to the allowed claim 1.
c. Claims 8-13 & 19-20 are allowed due to dependencies to the allowed claim 7.
b. Claims 15-18 are allowed due to dependencies to the allowed claim 14.

Invention Drawings: 


    PNG
    media_image1.png
    586
    902
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    492
    866
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    322
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    589
    916
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    420
    910
    media_image5.png
    Greyscale
   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                   
/BEHRANG BADII/Primary Examiner, Art Unit 3665